[Cite as State v. Joly, 2015-Ohio-3263.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       CLARK COUNTY

STATE OF OHIO                                    :
                                                 :
        Plaintiff-Appellee                       :   Appellate Case No. 2014-CA-65
                                                 :
v.                                               :   Trial Court Case No. 13-CR-827
                                                 :
JODY JOLY                                        :   (Criminal Appeal from
                                                 :    Common Pleas Court)
        Defendant-Appellant                      :
                                                 :

                                            ...........
                                           OPINION
                             Rendered on the 14th day of August, 2015.
                                            ...........

RYAN A. SAUNDERS, Atty. Reg. No. 0091678, Clark County Prosecutor’s Office, 50
East Columbia Street, suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

JEFFREY D. LIVINGSTON, Atty. Reg. No. 0062466, 120 West Second Street, Suite
2000, Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                           .............

HALL, J.

        {¶ 1} Jody Joly appeals from his conviction and sentence following a guilty plea to
                                                                                          -2-
one count of fourth-degree felony OVI in violation of R.C. 4511.19(A)(1)(a).

       {¶ 2} Joly’s appointed counsel has filed a brief under Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), asserting the absence of any arguable

issues for appellate review. We notified Joly of the Anders filing and granted him 60 days

to file a pro se brief. Joly did not respond, and his time to do so has expired.

       {¶ 3} In the Anders brief, appointed counsel identifies one potential assignment of

error regarding sentencing but concludes that it lacks arguable merit. Applying R.C.

2953.08(G)(2), counsel concedes that Joly’s two-year prison sentence is not contrary to

law and that there are no required findings that the record fails to support.

       {¶ 4} Upon review, we agree with appointed counsel’s assessment that Joly’s

sentence is not erroneous. The sentence is supported by the record and is not in any way

contrary to law. The trial court imposed a 24-month prison sentence and a $1,350 fine,

both of which were within the authorized range for Joly’s sixth OVI conviction within

twenty years. The trial court also properly imposed a 10-year driver’s license suspension

and three years of discretionary post-release control. The trial court additionally indicated

that it had considered the statutory principles and purposes of sentencing as well as the

statutory seriousness and recidivism factors. Because the trial court complied with all

sentencing provisions, we see no arguable issue for appeal. Finally, we have performed

our duty under Anders to conduct an independent review of the record. After examining

the docket, including the plea and sentencing-hearing transcripts, we have found no

non-frivolous issues for review. Accordingly, the judgment of the Montgomery County

Common Pleas Court is affirmed.

                                      .............
                                           -3-



FROELICH, P.J., and DONOVAN, J., concur.



Copies mailed to:

Ryan A. Saunders
Jeffrey D. Livingston
Jody Joly
Hon. Douglas M. Rastatter